Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicants’ representative, Ms. Chris Davis, on May 18, 2022.
The application has been amended as follows.  Claim 55 has been amended as shown below.  Claims 1-54 and 56-129 remain as shown in the claim set filed on May 11, 2022.  Of these claims, claims 1-54, 56, 66, 67, 71, 73 and 75-124 have been canceled.  

 55.  (currently amended) A nutritional composition comprising an that is therapeutically effective for maintaining or for achieving a normal blood glucose concentration in response to a diabetogenic diet in a mammalian subject in need thereof, wherein the [[a]] therapeutically effective amount of carrot pomace comprises non-denatured soluble fiber—insoluble fiber complexes

The following is an examiner’s statement of reasons for allowance.  The claims as amended above are free of the prior art.  As discussed in the previous Office action, Sharma et al. (“Chemical composition, functional properties and processing of carrot- a reivew,” J Food Sci Technol 49(1):22-32, 2012) disclose a composition for humans comprising carrot pomace, or carrots and carrot pomace, and that carrots and carrot pomace, due to their carotenoids, can treat a wide variety of diseases in humans (see pp. 23-24, including Fig. 2; see pp. 24-28, products made from carrots and carrot pomace).  Carrot pomace comprises the fibers pectin (3.88%), hemi-cellulose (12.3%), cellulose (51.6%) and lignin (32.1%) (see p. 24, right col., and p. 27, right col.), pectin being the only soluble fiber.  The reference discloses a method of making carrot pomace comprising heating, juice extraction, drying and grinding, a method that does not include alkaline treatment.  The carrot pomace particles after grinding have a size of 40 mesh or smaller (see p. 28, Fig. 6).  Carrot pomace comprises about 8-9% sugar and is about 30-50% of the remaining material after the juice is extracted (see p. 27, right col., and p. 28, left col.).  But, the reference does not disclose a composition comprising an amount of carrot pomace that is therapeutically effective for treating diabetes, or for achieving or maintaining a normal level of blood glucose in response to a diabetogenic diet.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSANNE KOSSON whose telephone number is (571)272-2923. The examiner can normally be reached M,T,F-9-6:30;W-9-2:30;Th. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey, can be reached on 571 272 0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROSANNE KOSSON/Primary Examiner, Art Unit 1655                                                                                                                                                                                                        2022-05-16